Exhibit 10.1

INTELLECTUAL PROPERTY AGREEMENT

This Intellectual Property Agreement (“Agreement”) effective as of the Closing
Date, is by and between Intel Corporation, a Delaware corporation (“Buyer”), and
Cray Inc., a Washington corporation (“Seller”). Buyer and Seller are sometimes
referred to in this Agreement as the “Parties” and each individually as a
“Party.” Capitalized terms used in this Agreement but not otherwise defined will
have the meanings set forth in Appendix A to this Agreement.

A.        Buyer and Seller have entered into the Asset Purchase Agreement and
certain Transaction Documents pursuant to which Buyer is acquiring the Purchased
Assets.

B.        In connection with the transactions contemplated by the Asset Purchase
Agreement, Seller desires to obtain from Buyer, and Buyer desires to grant to
Seller, a nonexclusive license to certain intellectual property rights within
the Purchased Assets.

In consideration of the foregoing and the representations, warranties, covenants
and agreements contained in this Agreement, the Asset Purchase Agreement and
Transaction Documents, and intending to be legally bound hereby, the Parties
agree as follows:

ARTICLE I

LICENSES TO SELLER

Section 1.1        Buyer Licensed Patent License.    Subject to Section 1.7
(Agreed-Upon Exclusions) and the other terms and conditions of this Agreement,
Buyer hereby grants and agrees to grant to Seller and its Licensed Subsidiaries,
an irrevocable (except as set forth in Article III), perpetual, fully-paid,
royalty-free, worldwide, nonexclusive, and nontransferable (except as set forth
in Section 6.14 (Assignment)) license (without the right to sublicense except as
set forth in Section 1.5 (Rights Upon Divestiture) and in this Section 1.1)
under the Buyer Licensed Patents to make, have made, use, sell (directly or
indirectly), offer to sell, import, and otherwise dispose of any products and
services (such license, the “Buyer Licensed Patents License”). Subject to
Section 1.7 (Agreed-Upon Exclusions), Seller and its Licensed Subsidiaries may
grant sublicenses of the Buyer Licensed Patents License to third parties to
facilitate the development, manufacture, commercialization, and use of any
products or services of Seller and its Licensed Subsidiaries.

Section 1.2        Buyer Licensed Copyrights License.    Subject to Section 1.7
(Agreed-Upon Exclusions) and the other terms and conditions of this Agreement,
Buyer hereby grants and agrees to grant to Seller and its Licensed Subsidiaries,
an irrevocable (except as set forth in Article III), perpetual, fully-paid,
royalty-free, worldwide, nonexclusive, and nontransferable (except as set forth
in Section 6.14 (Assignment) license under the Buyer Licensed Copyrights: (a) to
reproduce, distribute, display, and perform Current Use Materials, in each case,
solely in connection with the manufacture, procurement, use, assembly, testing,
marketing, distribution, fulfillment, sale, delivery, provision, configuration,
installation, service, and other commercialization of the Current Seller ASICs
to which such Current Use Materials pertain; and (b) to make derivative works of
the Current Use Materials in order to perform Permitted Fixes as



--------------------------------------------------------------------------------

defined in Section 1.8 (Permitted Fixes) (such license, the “Buyer Licensed
Copyrights License”). Subject to Section 1.7 (Agreed-Upon Exclusions), Seller
and its Licensed Subsidiaries may grant sublicenses of the Buyer Licensed
Copyrights License to third parties in connection with the manufacture,
procurement, use, assembly, testing, marketing, distribution, fulfillment, sale,
delivery, provision, configuration, installation, service, and other
commercialization of the Current Seller ASICs to which such Current Use
Materials pertain, or in connection with the performance of Permitted Fixes,
provided that any disclosure to such third parties of Buyer Licensed Trade
Secrets embodied in Works of Authorship covered by the Buyer Licensed Copyrights
(and any use of such Buyer Licensed Trade Secrets by such third parties) will be
only as permitted by Section 1.3 (Buyer Licensed Trade Secrets License) and
Article II.

Section 1.3        Buyer Licensed Trade Secrets License.    Subject to
Section 1.7 (Agreed-Upon Exclusions) and the other terms and conditions of this
Agreement, Buyer hereby grants and agrees to grant to Seller and its Licensed
Subsidiaries, an irrevocable (except as set forth in Article III), perpetual,
fully-paid, royalty-free, worldwide, nonexclusive, and nontransferable (except
as set forth in Section 6.14 (Assignment) license under the Buyer Licensed Trade
Secrets to use the Buyer Licensed Trade Secrets (such license, the “Buyer
Licensed Trade Secrets License”). The Buyer Licensed Trade Secrets will be
deemed Confidential Information of Buyer and the Buyer Trade Secret License will
be subject to the terms and conditions of Article II. But, subject to
Section 1.7 (Agreed-Upon Exclusions), Seller and its Licensed Subsidiaries may
disclose the Buyer Licensed Trade Secrets to and allow use of the Buyer Licensed
Trade Secrets by third parties as reasonably necessary in connection with the
research, development, design, manufacture, procurement, use, assembly, testing,
marketing, qualification, distribution, fulfillment, sale, delivery, provision,
configuration, installation, service, and other commercialization of the
products and services of Seller and its Licensed Subsidiaries (and, as
applicable, the products and services of any third party to whom the Buyer
Licensed Trade Secrets License is sublicensed pursuant to Section 1.5), provided
that such third parties are bound in writing by confidentiality terms at least
as protective as those set forth in Article II. Except as expressly set forth in
the preceding sentence or as expressly permitted by Article II, Seller and its
Licensed Subsidiaries will not (and will have no right to) disclose or allow any
third party to use any Buyer Licensed Trade Secret. To avoid doubt, neither
Seller’s transfer and assignment to Buyer of Trade Secrets pursuant to the Asset
Purchase Agreement, nor the Buyer Licensed Trade Secrets License, nor any
restrictions or limitations on that license as set forth in this Agreement, will
be construed to limit Seller’s rights set forth in Addendum No. 1 to the CNDA
(as defined in the Asset Purchase Agreement) with respect to Residuals (as
defined therein).

Section 1.4        Buyer Licensed Trademarks License.    Subject to Section 1.7
(Agreed-Upon Exclusions) and the other terms and conditions of this Agreement,
Buyer hereby grants and agrees to grant to Seller and its Licensed Subsidiaries,
a fully-paid, royalty-free, worldwide, nontransferable (except as set forth in
Section 6.14 (Assignment)) license under the Buyer Licensed Trademarks to use
and display the Buyer Licensed Trademarks in connection with the marketing,
promotion, advertisement, distribution, fulfillment, lease, sale, delivery,
provision, configuration, installation, service or other commercialization of
the Current Seller ASICs (such license, the “Buyer Licensed Trademarks
License”). Seller and its Licensed Subsidiaries will use and display the Buyer
Licensed Trademarks only in connection with Current Seller ASICs

 

2



--------------------------------------------------------------------------------

that are of a quality that is consistent with the quality of the Current Seller
ASICs as commercialized by Seller, and only in substantially the same manner as
used by Seller, in the twelve (12) months prior to the Closing Date. Seller
shall comply with any reasonable trademark usage guidelines of Buyer with
respect to the use by Seller of the Buyer Licensed Trademarks, as furnished to
Seller by Buyer from time to time. All proprietary rights and goodwill in the
Buyer Licensed Trademarks arising from use by Seller shall inure to the benefit
of Buyer. If, by operation of law or otherwise, Seller is deemed to acquire or
own any rights in the Buyer Licensed Trademarks, Seller hereby assigns any such
rights to Buyer, and at the request of Buyer, shall execute any and all
documents necessary to confirm or otherwise establish the rights of Buyer
therein. Subject to Section 1.7 (Agreed-Upon Exclusions), Seller and its
Licensed Subsidiaries may grant sublicenses of the Buyer Licensed Trademarks
consistent with the terms of this Agreement to third parties in connection with
the marketing, promotion, advertisement, distribution, fulfillment, lease, sale,
delivery, provision, configuration, installation, service or other
commercialization of the Current Seller ASICs.

Section 1.5        Rights Upon Divestiture.    Subject to Article III, the
license rights granted under this Agreement to each Licensed Subsidiary of
Seller shall continue in force notwithstanding any divestiture by Seller of such
Licensed Subsidiary or any other transaction or event that causes such Licensed
Subsidiary to cease to be a Subsidiary of Seller. In addition, subject to
Article III, if Seller or any Licensed Subsidiary sells, spins-out, or otherwise
transfers to a third party in one transaction or a series of related
transactions all or substantially all of the assets related to any Seller or
Licensed Subsidiary business that practices under any of the licenses granted
under this Agreement, Seller or the Licensed Subsidiary may sublicense its
rights under such licenses to allow such third party: (a) to practice such
licenses in connection with the use of such assets or the continued operation of
such Seller or Licensed Subsidiary business; and (b) to grant further
sublicenses, under these same terms, in the event of subsequent divestitures. To
avoid doubt, all such rights retained by Licensed Subsidiaries and all such
sublicenses granted by Seller or any Licensed Subsidiary or sublicensee are
subject to Section 1.7 (Agreed-Upon Exclusions); provided, however, that a
sublicense granted under this Section 1.5 will not, in and of itself, be
construed as a violation of clause (a)(i) of Section 1.7.

Section 1.6        Licenses by Subsidiaries.    To the extent that any of the
Buyer Licensed Patents, Buyer Licensed Copyrights, Buyer Licensed Trade Secrets,
or Buyer Licensed Trademarks are owned by any Subsidiary of Buyer, Buyer grants
the licenses set forth in this Agreement on behalf of itself and such
Subsidiary, and Buyer represents and warrants that it has full power and
authority to grant such licenses on such Subsidiary’s behalf. If a Subsidiary of
Buyer ceases to be a Subsidiary of Buyer and holds, as of such time, any
Patents, Copyrights, Trade Secrets, or Trademarks under which Seller and its
Licensed Subsidiaries are licensed under this Agreement, or if Buyer or any of
its Subsidiaries transfers or assigns any such Patents, Copyrights, Trade
Secrets, or Trademarks to any third party, such licenses will nevertheless
continue for the term defined in this Agreement (and will remain subject to the
applicable restrictions, limitations and termination rights as set forth in this
Agreement).

 

3



--------------------------------------------------------------------------------

Section 1.7        Agreed-Upon Exclusions.

 

(a) All rights, interests and licenses granted by Buyer to Seller under this
Agreement, and all sublicenses of such rights, interests and licenses granted by
Seller, are and will remain subject to the exclusions, limitations and
restrictions described in this Section 1.7. Seller has no right to and will not:
(i) license or sublicense the distribution, selling, or other commercialization
of any Interconnect Products on a stand-alone or substantially stand-alone basis
(including in any OEM-type licensing or other arrangement for integration or use
in any third-party products or systems) without the prior written consent of
Buyer, except to the extent set forth in Section 1.8 (Permitted Fixes);
(ii) sell any Interconnect Products on a stand-alone or substantially
stand-alone basis (including in any OEM-type relationship or otherwise for
integration or use in any third-party products or systems), except to the extent
set forth in Section 1.8 (Permitted Fixes) or to Designated Government Agencies
for their internal use in connection with Seller’s custom engineering services;
(iii) permit any third party (by way of any license, transfer, sublicense or
otherwise) to integrate tangible embodiments of any Buyer Licensed Patents,
Buyer Licensed Copyrights, or Buyer Licensed Trade Secrets, into any Processors
or to use Buyer Licensed Trademarks in connection with any Processors; and
(iv) without limiting the foregoing, license or sublicense any Buyer Licensed
Patents, Buyer Licensed Copyrights, Buyer Licensed Trade Secrets, or Buyer
Licensed Trademarks to, or disclose Buyer Licensed Trade Secrets to or allow
Buyer Licensed Trade Secrets to be used by, any of the Designated Entities or
any of their respective Affiliates. For the avoidance of doubt, the licenses
granted by this Agreement shall remain subject to the foregoing exclusions,
limitations and restrictions in this Section 1.7 notwithstanding any transfer or
sublicense (whether by assignment, acquisition or otherwise). In no event may
Seller transfer or assign (and Seller has no right to transfer or assign) this
Agreement or any of its rights or interests hereunder, whether directly or
indirectly, by operation of law, acquisition, merger, as a result of liquidation
or dissolution, or otherwise, to any of the Designated Entities or any of their
respective Affiliates, without the prior written approval of Buyer, and any such
attempted transfer or assignment will be null and void and without effect;
provided, however (but without limiting Article III), any then-existing
sublicenses validly granted under this Agreement, and the rights of any
previously divested Licensed Subsidiary under this Agreement, shall survive any
such attempted transfer or assignment of this Agreement.

 

(b) Notwithstanding anything to the contrary in this Agreement, if Seller
provides written notice to Buyer that Seller reasonably believes that Buyer has
suspended (for a continuous period of more than six (6) months) or canceled the
Buyer Interconnect Program intended for the high-end of the high performance
computing market (i.e. the “Top 100”) and Buyer does not provide a written
notice to Seller with adequate assurances to the contrary within thirty
(30) days of Seller’s notice, then any field-of-use, non-compete, and other
exclusions, limitations and restrictions on the licenses granted to Seller and
its Subsidiaries (including but not limited to those described in this
Section 1.7) will be terminated and of no further force and effect thereafter.

Section 1.8        Permitted Fixes.    To the extent necessary to (a) perform
bug fixes, minor modifications and re-spins to make the Current Seller ASICs
suitable for general availability

 

4



--------------------------------------------------------------------------------

(“GA”) release, (b) fix, correct and address bug fixes, problems and errors in
the Current Seller ASICs identified after GA release or (c) make other minor
modifications and minor improvements to the Current Seller ASICs in connection
with the foregoing (such activities, collectively, “Permitted Fixes”), Seller
will be excused from the exclusions, limitations, and restrictions set forth in
Section 1.7(a)(i), Section 1.7(a)(ii) and Section 1.7(a)(iii). At Seller’s
expense, via the delivery method specified by Buyer, Seller shall promptly
deliver to Buyer all such information regarding Permitted Fixes that would (but
for the absence of Excluded Seller Interconnect Technology) allow engineers with
experience reasonably commensurate with that of the Identified Employees (as
defined in the Asset Purchase Agreement) to implement the Permitted Fixes in the
materials already provided to Buyer, but in no case shall such information
encompass Excluded Seller Interconnect Technology (as defined in the Asset
Purchase Agreement). Seller hereby assigns and agrees to assign to Buyer all
right, title and interest in and to the Permitted Fixes, and such Permitted
Fixes (and all Intellectual Property Rights therein) will be included within the
scope of Buyer Licensed Patents License, Buyer Licensed Copyrights License,
Buyer Licensed Trade Secrets License and Buyer Licensed Trademarks License
granted under this Agreement. At Seller’s expense and during the term of the
Escrow Agreement, Seller will also forward updated Deposit Materials (as defined
in the Escrow Agreement) to the Escrow Agent once per calendar quarter in which
Permitted Fixes were prepared.

Section 1.9        GHAL License.    Buyer acknowledges that the Software
included in the Assigned Technology and known as the Generic Hardware
Abstraction Layer (“GHAL”) is intended for use in conjunction with a Linux
operating environment. To maintain license compatibility with that operating
environment, Buyer hereby authorizes Seller to redistribute and/or modify the
GHAL under the terms of the GNU General Public License as published by the Free
Software Foundation, version 2 or any later version (the “GPL”) (see
www.gnu.org/licenses/gpl-2.0.html). The license limitations, restrictions, and
conditions set forth in this Agreement (including but not limited to any
restrictions on distribution or disclosure of source code) shall not apply to
the GHAL to the extent they conflict with the terms of the GPL.

ARTICLE II

CONFIDENTIAL INFORMATION

Section 2.1        Confidential Information.    “Confidential Information” of
Buyer means the Buyer Licensed Trade Secrets.

Section 2.2        Confidentiality Obligations.    Seller will use Confidential
Information of Buyer only as expressly permitted by the Buyer Licensed Trade
Secrets License. Except as expressly permitted by Section 1.3 (Buyer Licensed
Trade Secrets License), Seller will not disclose Confidential Information of
Buyer to any third party. Seller will use at least the same degree of care to
protect the Confidential Information of Buyer that it uses to protect its own
Trade Secrets of a similar nature and, in any event, no less than a reasonable
degree of care.

 

5



--------------------------------------------------------------------------------

Section 2.3        Scope.    Confidential Information does not include, and the
restrictions set forth in Section 2.2 (Confidentiality Obligations) will not
apply to any information that (a) is or has been disclosed publicly by Buyer or
a third party through no fault of Seller; (b) is rightfully received by Seller
from a third party that is not bound by a duty of confidentiality to Discloser;
or (c) is independently developed by Seller without use of Buyer’s Confidential
Information. In addition, a disclosure by Seller will not be a breach of this
Article II to the extent such disclosure is compelled pursuant to legal,
judicial, or administrative proceedings, or otherwise required by law, or court,
governmental, or regulatory authority. In the event of such compelled
disclosure, Seller will use reasonable efforts to advise Buyer of such
disclosure in a timely manner prior to making such disclosure so that Buyer may
apply for such legal protection as may be available to limit the scope of such
compelled disclosure and preserve the confidentiality of the information which
is required to be disclosed.

ARTICLE III

EFFECTIVE DATE, TERM AND TERMINATION

This Agreement and the rights and licenses granted and retained hereunder will
become effective on the Closing Date, and will continue perpetually thereafter,
provided that (a) Buyer may terminate the Buyer Licensed Trademark License, with
respect to Seller or any Licensed Subsidiary, in the event that Seller or such
Licensed Subsidiary materially breaches any of the conditions or obligations set
forth in Section 1.4 and fails to cure such breach within thirty (30) days after
notice from Buyer; and (b) without limiting Section 1.7 and notwithstanding
anything to the contrary in Section 1.7, the licenses granted hereunder to any
Licensed Subsidiary will automatically terminate without any action required by
the Parties if Seller divests, sells, spins-out or otherwise transfers such
Licensed Subsidiary, to any of the Designated Entities or any of their
respective Affiliates.

ARTICLE IV

LIMITATIONS

No rights or licenses are granted to any Party under this Agreement, by
implication, estoppel, statute, or otherwise, except as expressly provided in
Article I. The rights and licenses granted by Buyer in Article I will not
include or result in any license, release, covenant, or other rights being
provided to Seller by implication, estoppel, statute, or otherwise, with respect
to any additional Intellectual Property or Intellectual Property Rights of
Buyer, even if such additional Intellectual Property or Intellectual Property
Rights are necessary for Seller to exercise the rights expressly granted in this
Agreement. Nothing in this Agreement will be construed to require any delivery
of any physical devices, Software, source code, object code, or other items by
any Party to another Party, or to require any support obligations whatsoever on
the part of any Party with respect to any physical devices, Software, source
code, object code, or other items; provided, however, that notwithstanding
anything to the contrary in the Asset Purchase Agreement or other Transaction
Documents, Buyer acknowledges and agrees that Seller may retain copies of any
Software, source code, object code, or other files or materials constituting
tangible embodiments of Buyer Licensed Copyrights, Buyer Licensed Trade Secrets
and Buyer Licensed Trademarks as reasonably necessary to effectively exercise
the license rights granted under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE V

DISCLAIMERS; LIMITATION OF LIABILITY

Section 5.1        NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES UNDER THIS
AGREEMENT WITH RESPECT TO ANY INTELLECTUAL PROPERTY, INTELLECTUAL PROPERTY
RIGHTS, OR ANY OTHER SUBJECT MATTER HEREOF. EACH PARTY’S REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT ARE ONLY AS SET
FORTH IN THE ASSET PURCHASE AGREEMENT (AND NOTHING IN THIS AGREEMENT WILL LIMIT
ANY SUCH REPRESENTATIONS AND WARRANTIES MADE IN THE ASSET PURCHASE AGREEMENT).
EACH PARTY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, ORAL OR WRITTEN, STATUTORY OR OTHERWISE, UNDER THIS AGREEMENT,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR FITNESS FOR A PARTICULAR PURPOSE.

Section 5.2        NO PARTY WILL HAVE ANY OBLIGATION HEREUNDER TO INSTITUTE ANY
ACTION OR SUIT AGAINST THIRD PARTIES FOR INFRINGEMENT OF ANY OF ITS INTELLECTUAL
PROPERTY RIGHTS OR TO DEFEND ANY ACTION OR SUIT BROUGHT BY A THIRD PARTY WHICH
CHALLENGES OR CONCERNS ANY OF ITS INTELLECTUAL PROPERTY RIGHTS. NONE OF THE
PARTIES, NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES, IS REQUIRED TO FILE ANY
PATENT APPLICATION, OR TO SECURE ANY PATENT OR PATENT RIGHTS, OR TO MAINTAIN ANY
PATENT IN FORCE.

Section 5.3        WITHOUT LIMITATION OF ANY PARTY’S INDEMNIFICATION OR OTHER
OBLIGATIONS UNDER THE ASSET PURCHASE AGREEMENT OR OTHER TRANSACTION DOCUMENTS,
IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT FOR ANY INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR ANY LOST PROFITS,
LOST REVENUE OR LOST BUSINESS, ARISING OUT OF OR RELATING TO THIS AGREEMENT,
WHETHER LIABILITY IS BASED IN CONTRACT, TORT, PRODUCT LIABILITY OR ANY OTHER
THEORY OF LIABILITY. THE FOREGOING LIMITATION OF LIABILITY WILL APPLY REGARDLESS
OF WHETHER A PARTY KNOWS, HAS BEEN ADVISED OF, OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES.

ARTICLE VI

MISCELLANEOUS

Section 6.1        Entire Agreement.    This Agreement, the Asset Purchase
Agreement and the other Transaction Documents constitute the entire agreement
among the Parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior and contemporaneous agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof. In the event of any conflict or inconsistency between the terms of this

 

7



--------------------------------------------------------------------------------

Agreement and the terms of any other Transaction Document (as they pertain to
the subject matter hereof), the terms of this Agreement shall govern.

Section 6.2        Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transaction contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible, in a mutually
acceptable manner, in order that the Transactions shall be consummated as
originally contemplated to the fullest extent possible.

Section 6.3        Notices.    All notices and other communications hereunder
shall be in writing and shall be deemed duly given (i) on the date of delivery
if delivered personally, (ii) if by facsimile, upon electronic confirmation of
receipt by facsimile, provided that a copy of such notice or other communication
is promptly mailed by registered or certified mail, return receipt requested,
postage prepaid, following the transmission of such facsimile, (iii) on the
first (1st) Business Day following the date of dispatch if delivered utilizing a
next-day service by a nationally recognized next-day courier or (iv) on the
earlier of confirmed receipt or the fifth (5th) Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. In addition to the requirements of the immediately
foregoing sentence, a copy (which copy shall not constitute notice) of all
notices and other communications hereunder shall be sent by email, with the
subject line “Project Stillwater Notice.” All notices hereunder shall be
delivered to the addresses set forth below:

 

(a) if to Buyer:

 

Intel Corporation

2200 Mission College Boulevard

Santa Clara, CA 95054

Attention:   

Marty Linné

Kate Merrill

Edward Vermeer

Fax:    (408) 653-8050 Email:    Marty.M.Linne@intel.com   

Kate.Merrill@intel.com

Edward.Vermeer@intel.com

with a copy to (which copy shall not constitute notice):

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94109

Attention:   

Robert S. Townsend

Paul Jahn

Fax:    (415) 268-7522 Email:   

rtownsend@mofo.com

pjahn@mofo.com

 

8



--------------------------------------------------------------------------------

(b) if to Seller:

 

Cray Inc.

901 Fifth Avenue, Suite 1000

Seattle, WA 98164

Attention:    General Counsel Fax:    (206) 701-2218 Email:    piraino@cray.com
with a copy to (which copy shall not constitute notice):

Fenwick & West LLP

1191 Second Avenue, Floor 10

Seattle, WA 98101

Attention:    Alan C. Smith Fax:    (206) 389-4511 Email:    acsmith@fenwick.com

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 6.4        Attorneys’ Fees.    In the event an Action is brought to
enforce or interpret any provision of this Agreement, the prevailing Party shall
be entitled to recover reasonable attorneys’ fees and costs in an amount to be
fixed by the court.

Section 6.5        Governing Law.    This Agreement shall be deemed to be made
and in all respects shall be interpreted, construed and governed by and in
accordance with the Laws of the State of Delaware without regard to the
conflicts of laws principles thereof.

Section 6.6        Submission to Jurisdiction.    The Parties hereby irrevocably
submit to the jurisdiction of the courts of the State of Delaware, and the
federal courts of the U.S. sitting in Delaware solely in respect of the
interpretation and enforcement of the provisions of this Agreement, and hereby
waive, and agree not to assert, as a defense in any Action for the
interpretation or enforcement of this Agreement, the Transaction Documents or of
any such other document, that it is not subject thereto or that such Action may
not be brought or is not maintainable in said courts or that the venue thereof
may not be appropriate or that this Agreement, any Transaction Document or any
such other document may not be enforced in or by such courts. The Parties hereby
consent to and grant any such court jurisdiction over the Person of such Parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such Action in the manner provided in
Section 6.3 (Notices) as permitted by Applicable Law, shall be valid and
sufficient service thereof.

 

9



--------------------------------------------------------------------------------

Section 6.7        Interpretation; Article and Section References.    The
descriptive headings herein are inserted for convenience of reference only and
are not intended to be part of or to affect the meaning or interpretation of
this Agreement. All references in this Agreement to Articles, Sections,
subsections, clauses, and Appendices are references to Articles, Sections,
subsections, clauses, and Appendices, respectively, in and to this Agreement,
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. The words “include”
or “including” mean “include, without limitation,” or “including, without
limitation,” as the case may be, and the language following “include” or
“including” shall not be deemed to set forth an exhaustive list. The word “or”
shall not be limiting or exclusive. References to days are to calendar days;
provided, that any action otherwise required to be taken on a day that is not a
Business Day shall instead be taken on the next Business Day. Unless otherwise
specifically provided or the context otherwise requires, all references in this
Agreement to Seller mean and shall refer to Seller and its Subsidiaries and each
of their successors, assigns and (if applicable) predecessors-in-interest. As
used in this Agreement, the singular or plural number shall be deemed to include
the other whenever the context so requires. All Appendices annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein.

Section 6.8        No Third Party Beneficiaries.    This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and its
successors and permitted assigns and (to the extent set forth herein) its
Subsidiaries and their successors and permitted assigns, and nothing in this
Agreement is intended to or shall confer upon any other Person any legal or
equitable rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

Section 6.9        Counterparts; Electronic Signature.    This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement. This
Agreement may be executed by facsimile or electronic (.pdf) signature and a
facsimile or electronic (.pdf) signature shall constitute an original for all
purposes.

Section 6.10        Amendment and Modification.    This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed by an authorized representative of each of the Parties.

Section 6.11        Specific Performance.    Each of the Parties hereby
acknowledges and agrees that it may cause irreparable injury to the other Party
or Parties if any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached, for which
damages, even if available, may not be an adequate remedy. Accordingly, each
Party agrees that the other Party or Parties shall have the right to seek
injunctive relief by any court of competent jurisdiction to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action or proceeding, in addition to any
other remedy to which it may be entitled, at law or in equity.

Section 6.12        Waivers.    No failure or delay of a Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such

 

10



--------------------------------------------------------------------------------

right or power, or any abandonment or discontinuance of steps to enforce such
right or power, or any course of conduct, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Parties hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
any Party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such Party.

Section 6.13        No Presumption Against Drafting Party.    The Parties agree
that they have been represented by counsel during the negotiation and execution
of this Agreement and, therefore, waive the application of any Applicable Law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

Section 6.14        Assignment.    Seller may not transfer or assign (or have
any right to transfer or assign) this Agreement or any of its rights or
interests hereunder, whether directly or indirectly, by operation of law,
acquisition, merger, as a result of liquidation or dissolution, or otherwise,
without the prior written approval of Buyer and any such attempted transfer or
assignment will be null and void and without effect. Notwithstanding the
foregoing, but subject to Section 1.7 (Agreed-Upon Exclusions), Seller may
transfer or assign this Agreement without the written consent of Buyer in
connection with the acquisition, merger, transfer, or assignment, by operation
of law or otherwise, of all or substantially all of Seller’s business or assets
to which the licenses granted under this Agreement pertain, if the assignee
agrees in writing to be bound by the terms of this Agreement.

Section 6.15        Bankruptcy.    Each Party acknowledges that all licenses and
other rights granted by it under or pursuant to this Agreement are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101 of the Bankruptcy Code. Each Party
acknowledges that if a Party, as a debtor, rejects this Agreement, the other
Party may elect to retain its rights under this Agreement to the extent provided
in Section 365(n) of the Bankruptcy Code. Each Party irrevocably waives all
arguments and defenses arising under 11 U.S.C. 365(c)(1) or successor provisions
to the effect that Applicable Law excuses the Party, other than the debtor, from
accepting performance from or rendering performance to an entity other than the
debtor or debtor in possession as a basis for opposing assumption of the
Agreements by the other Party in a case under Chapter 11 of the Bankruptcy Code
to the extent that such consent is required under 11 U.S.C. § 365(c)(1) or any
successor statute.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Intellectual Property
Agreement to be duly executed and delivered as of the date set forth above.

 

INTEL CORPORATION By:    /s/ MARTY M. LINNÉ Name:    Marty M. Linné Title:   
Assistant Secretary Date:    May 2, 2012 CRAY INC. By:    /s/ PETER J.UNGARO
Name:    Peter J. Ungaro Title:    President and CEO Date:    May 2, 2012